Judgment, Supreme Court, New York County (John E.H. Stackhouse, J.), rendered January 15, 2002, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 7 years, unanimously affirmed.
The court properly exercised its discretion in admitting testimony that, during the confrontation preceding the assault, the victim taunted defendant by saying “I know you like playing with guns. Are you going to play with guns today?” This testimony was necessary to complete the narrative of events leading up to the shooting (see People v Till, 87 NY2d 835 *366[1995]), and its probative value outweighed any prejudicial effect. In any event, were we to find that the evidence was improperly admitted, we would find the error to be harmless given the overwhelming evidence establishing that defendant intentionally shot the victim. Concur—Nardelli, J.P., Andrias, Ellerin, Lerner and Marlow, JJ.